IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,482-01


                          EX PARTE STEVEN L. VERNON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2006-412,948A IN THE 140TH DISTRICT COURT
                             FROM LUBBOCK COUNTY


      Per curiam. NEWELL , J., filed a concurring opinion, joined by RICHARDSON , J..
YEARY , J. filed a dissenting opinion, joined by KELLER , P.J. and SLAUGHTER , J..

                                            OPINION

        Applicant was convicted of tampering with a witness and sentenced to twenty-five years’

imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC . art. 11.07.

        Applicant contends that the State deprived Applicant his right to due process because the

State breached the agreed to plea bargain. Applicant claims the State offered twenty-five years and

to not protest Applicant’s release to parole in exchange for Applicant’s plea of guilty and the title to

his Chevrolet Corvette, but, after his guilty plea, conviction and turning over the title to the vehicle,
                                                                                                      2

the State repeatedly protested Applicant’s release to parole. Based on the record and the agreed

findings of fact and conclusions of law, the trial court has determined that the State has breached the

plea agreement and that specific performance is not available in this case, requiring the trial court to

allow Applicant the opportunity to withdraw his guilty plea. We agree.

        Relief is granted. Santobello v. New York, 404 U.S. 257 (1971). The judgment in cause

number 2006-412,948 in the 140th District Court of Lubbock County is set aside, and Applicant is

remanded to the custody of the Sheriff of Lubbock County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     February 3, 2021
Do not publish